DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: None
Cancelled: None  
Added: None 
Therefore Claims 1 – 20 are now pending.

Response to Arguments
Applicant’s arguments filed 12/31/2020, with respect to Claims 1 - 20 have been fully considered and are persuasive. The prior arts on record fails to clearly show and/or teach the limitations of the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“output a data write gate signal having a corresponding active level and a data initialization gate signal having a corresponding active level to the pixel in a writing frame; output the data write gate signal not having the corresponding active level and the data initialization gate signal not having the corresponding active level to the pixel in a holding frame; and output the data write gate signal having the corresponding active level and the data initialization gate signal not having the corresponding active level to the pixel in a writing compensation frame; a data driver configured to output a data voltage to the pixel; and an emission driver configured to output an emission signal to the pixel.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN R EDWARDS/           Primary Patent Examiner, Art Unit 2625